EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on 6-29-2021.
The application has been amended as follows: 
The title has been amended as follows:
 “BUCKET, BLADE, LINER, OR CHUTE WITH VISUAL WEAR INDICATOR” has been amended to — BUCKET, BLADE, LINER, OR CHUTE WITH VISUAL WEAR INDICATOR LINER —

Claim 1 is canceled.  

Claim 2 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the part or component is a tractor or” has been amended to — The liner according to claim 19, wherein the liner is attached to a tractor or—
In line 3, “a load bearing cavity” has been amended to — the load bearing cavity —
In line 5, “visual wear indicator” has been amended to — liner —
In line 5, “the wear” has been amended to —a wear —

Claim 3 has been amended as follows:
In line 1, “The device according to claim 1,” has been amended to — The liner according to claim 19,— 
In line 4, “wherein the wear indicator is” has been amended to — wherein the one or more visual wear indicators are—
In lines 5-6, “inspect the the part or component” has been amended to — inspect the liner—
In line 7, “part or component.” has been amended to — bucket, blade, chute, or truck bed.—

Claim 4 has been amended as follows:
In line 1, “The device according to claim 1,” has been amended to — The liner according to claim 19,— 
In lines 2-3, “wherein the part or component is a ground engaging part or component” has been amended to — wherein the bucket or blade is a ground engaging bucket or blade—

Claim 5 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the visual wear indicator is an insert” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is an insert — 
In line 3, “the opening or hole in the part or component.” has been amended to — the one or more openings or holes in the wear plate. — 

Claim 6 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 
In lines 2-3, “the metal of the part or component.” has been amended to — a metal of the bucket, blade, chute, or truck bed. — 

Claim 7 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the wear indicator is made of at least one metal selected from the group” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is made of at least one metal selected from a group — 

Claim 8 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 

Claim 9 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 

Claim 10 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 
In line 3, “the opening or hole in the body.” has been amended to — the one or more openings or holes in the wear plate. — 

Claim 11 has been amended as follows:
In line 1, “The device according to claim 10,” has been amended to — The liner according to claim 10, — 

Claim 12 has been amended as follows:
In line 1, “The device according to claim 10,” has been amended to — The liner according to claim 10, — 
  
Claim 13 is canceled. 

Claim 14 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 
In lines 2-3, “into or onto the part or component.” has been amended to — into the one or more openings or holes in the wear plate. — 

Claim 15 has been amended as follows:
In line 1, “The device according to claim 14,” has been amended to — The liner according to claim 14, — 
In lines 1-3, “the the part or component is a liner configured to cover a wear surface of the part or component.” has been amended to — the liner is configured to cover a wear surface of the bucket, blade, chute, or truck bed.—

Claim 16 has been amended as follows:
In lines 1-2, “The device according to claim 1, wherein the part or component is a tractor or heavy equipment bucket” has been amended to — The liner according to claim 19, wherein the liner is attached to a tractor or heavy equipment bucket — 

Claim 17 has been amended as follows:
In line 1, “The device according to claim 15,” has been amended to — The liner according to claim 15, — 
In line 2, “the liner is constructed of ” has been amended to — the liner is attached to —

Claim 18 is canceled.  

Claim 19 has been amended as follows:
In lines 3-4, “a bucket, blade, chute, or truck bed,” has been amended to — the bucket, blade, chute, or truck bed,—
In line 7, “affixed to the one or more openings” has been amended to — affixed within the one or more openings —
In line 9, “an inner end of the wear indicator” has been amended to — an inner end of the one or more visual wear indicators —
In lines 10-11, “the inner end of one or more wear indicators” has been amended to — the inner end of the one or more visual wear indicators —

Claim 20 has been amended as follows:
In line 1 “the liner comprises a shell” has been amended to — the liner is attached to a shell —

Claim 22 has been amended as follows:
In line 2 “the interior surface” has been amended to — an interior surface —
In lines 3-4 “the liner to body the interior surface” has been amended to — the liner to the interior surface —

Claim 25 has been amended as follows:
In line 1, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 
In lines 2-3, “into the opening or hole.” has been amended to — into the one or more openings or holes in the wear plate. — 

Claim 26 has been amended as follows:
In line 1, “The device according to claim 1, wherein the visual wear indicator is” has been amended to — The liner according to claim 19, wherein the one or more visual wear indicators is— 
In lines 2-3, “into the opening or hole.” has been amended to — into the one or more openings or holes in the wear plate. — 

Claim 27 has been amended as follows:
In lines 1-2, “A method of making a visual wear indicator for use on a wear surface or liner of a ” has been amended to — A method of making a removable wear indicator liner for use on a wear surface of a — 
In lines 3-5, “forming an opening or hole partially extending through a thickness of a tractor or heavy equipment part or component and ending below a wear surface of the part or component;” has been amended to — forming one or more openings or holes partially extending through a thickness of a wear plate having a wear layer with a wear surface and ending below the wear surface of the wear plate; — 
In line 6, “installing or affixing a visual wear indicator within the opening or hole,” has been amended to — installing or affixing one or more visual wear indicators within the one or more openings or holes,— 
In lines 7-9, “wherein the visual wear indicator is configured so that the wear indicator becomes exposed when the wear layer on the part or component wears down to the visual wear indicator to indicate that the part or component needs repair or replacement.” has been amended to — wherein the one or more visual wear indicators is configured so that the one or more visual wear indicators becomes exposed when the wear layer on the wear plate wears down to the one or more visual wear indicators to indicate that the wear surface of the tractor or heavy equipment needs repair or replacement.— 

Claim 28 has been amended as follows:
In line 1, “wherein the visual wear indicator is” has been amended to —wherein the one or more visual wear indicators is— 
In line 2, “the opening or hole.” has been amended to —the one or more openings or holes. — 

Claim 29 has been amended as follows:
In line 1, “wherein the visual wear indicator is” has been amended to —wherein the one or more visual wear indicators is— 
In line 2, “the opening or hole by welding or brazing a material into the opening or hole.” has been amended to — the one or more openings or holes by welding or brazing a material into the one or more openings or holes. — 
Claim 30 has been amended as follows:
In line 1, “wherein the visual wear indicator is” has been amended to —wherein the one or more visual wear indicators is— 
In line 2, “the opening or hole.” has been amended to —the one or more openings or holes. — 

Claims 31-34 are canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671